DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed on December 16, 2020 that has been entered into the file.  
By this amendment, the applicant has amended claims 21 and 22. 
Claims 1-22 remain pending in this application.  
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on December 16, 2020 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The phrase “applying a transform” recited in claims 8, 9 and 22 is confusing and indefinite since it is not clear what limitation concerning to the “transform” of the vector pattern cell.  The scopes of the claims are confusing and indefinite.  
The phrase “at least two pixels” recited in claim 10 is confusing and indefinite since it lacks proper antecedent basis from it based claim.  The scopes of the claim are unclear since it is not known what considered to be the “at least two pixels”.  
The phrase “optionally” recited in claim 22 is confusing and indefinite since it is not clear the phrase stated after “optionally” is or is not part of the limitations seek for patenting.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 17, 18, 20 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent application publication by Power (US 2015/0061280 A1).

Power teaches a security and a method, (with regard to claim 1), for forming a security serves as the article that is comprised of diffractive grating (please see Figure 10), wherein the method comprises a step of forming a periodic structure by printing (please see paragraph [0095]) a first set of image elements (720, Figure 10), including a first set of parallel lines on a first side of a transparent substrate (705) with a marking material and a step of printing a second set of image elements (730), including a second set of parallel lines, on a second side of the transparent substrate with marking material.  Power specifically teaches that repeated image elements (720 and 730) may be formed as fine lines, (please see paragraph [0177]).  The first and second sets of lines (720 and 730) in combination defines a grating (please see paragraph [0096]) having a frequency and a spacing between lines which causes incident light to be diffracted into a plurality of beams traveling in different directions, (please see paragraphs [0176] to [0179]).   
With regard to claim 2, Power teaches that the substrate may comprise polymer material sheet, which may comprises biaxial oriented polypropylene (BOPP, please see paragraph [0159]).  Since the substrate sheet (501, Figure 9) may be feed through a roll (503) that implicitly indicate the substrate sheet to be flexible, (please see Figure 9).   
With regard to claim 18, Power teaches that the diffraction grating is a transmissive diffraction grating, (please see paragraph [0109]).  
With regard to claim 17, Power teaches that the security device is utilized in a document such as passport or travel documents, (please see paragraph [0003]), which may include a “book”.  
With regard to claim 20, Power teaches a security device comprises the diffraction grating made by the printing method.  
Power teaches, with regard to claim 21, a security device (700, Figure 10) serves as the article that is comprised of diffractive grating (please see Figure 10), wherein the security device comprises a substrate (705), a diffraction grating forming a periodic structure wherein the diffraction grating including a first set of image elements (720, Figure 10), including a first set of parallel lines of marking material on a first side of the transparent substrate (705) and a second set of image elements (730), including a second set of parallel lines of marking material, on a second side of the transparent substrate.  Power specifically teaches that repeated image elements (720 and 730) may be formed as fine lines, (please see paragraph [0177]).  The first and second sets of lines (720 and 730) in combination defines a grating (please see paragraph [0096]) having a frequency and a spacing between lines which causes incident light to be diffracted into a plurality of beams traveling in different directions, (please see paragraphs [0176] to [0179]).   
This reference has therefore anticipated the claims.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Power (US 2015/0061280 A1).
The method for forming a security device taught by Power as described in claim 1 above has met all the limitations of the claims.  
With regard to claim 3, Power teaches that the substrate may comprise polymer material sheet such as biaxial oriented polypropylene (BOPP, please see paragraph [0159]) that implicitly may be flexible, (please see Figure 9).  This reference however does not teach explicitly that the substrate polymer sheet has a thickness that is no greater than 0.5 mm, however since Power teaches that the security may be applied to article such as passport, (please see paragraph [0003]), which means the thickness of the security should be small such as less than 0.5 mm so that it can be applied to article such as passport.  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Power in view of the US patent application publication by Rhoads (US 2001/0022848).  
The method for forming a security device taught by Power as described in claim 1 above has met all the limitations of the claims.  
With regard to claim 4, Power teaches that the diffraction grating of the security may be formed by standard printing methods such as flexographic printing, intaglio printing and gravure printing, (please see paragraph [0095]).   Although it however does not teach explicitly that the printing method also comprises xerographic printing, xerographic printing method is equally commonly used in the art as intaglio printing to form pattern including holographic diffraction grating pattern, such is explicitly taught by Rhoads for printing a security article, (please paragraphs [0106] and [0178]).  It would then have been obvious to one skilled in the art to apply .  

Claim 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Power in view of the patent issued to Lee (PN. 5,428,479).
The method for forming a security device taught by Power as described in claim 1 above has met all the limitations of the claims.  
With regard to claim 5, Power teaches that the diffraction grating of the security is for providing authentication, it however does not teach explicitly that the pitch of the grating is no greater than 0.3 mm or no greater than 0.2 mm.  Lee in the same field of endeavor teaches a diffraction grating providing optically variable image may comprise a plurality of pixelated diffraction gratings each with a dimension of 0.125 m or 0.125 mm, (please see column 4, line 29).  It would then have been obvious to one skilled in the art to apply the teachings of Lee to make the diffraction grating taught by Power as a pixelated diffraction grating or as a vector pattern cell to generate a first array comprising a multiple instances of the vector pattern cell and print the first set of parallel lines in accordance with the array.  
In light of Lee, since the pixelated diffraction grating or the vector pattern cell has a dimension of 0.125 mm, this means the pitch of the parallel lines (within each pixelated cell) has to be no greater than 0.3 mm or no greater than 0.2 mm.

Claim 11-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Power in view of the patent issued to Schnieper et al (PN. 8,824,032).
The method for forming a security device taught by Power as described in claim 1 above has met all the limitations of the claims.  
With regard to claim 11, Power teaches that the grating is defined by the parallel lines on the first and second sides of the substrates, (please see Figure 10).  It however does not teach explicitly that the parallel lines are alternating ones on the first and second sides.  Schnieper et al in the same field of endeavor teaches a security device comprises a diffraction grating that is defined by alternating groves (22, Figures 2a and 2b) on the first and second sides.  It would then have been obvious to one skilled in the art to apply the teachings of Schnieper et al to modify the design of the parallel lines formed by the image elements of Power to make them in alternating fashion for the benefit of defining a diffraction grating has desired properties. 
With regard to claim 12, Power teaches that the security device (700) including the image elements may be viewed in reflection but it does not teach explicitly that the first or second sided of the printed transparent substrate is covered with at least one transparent layer and supporting the printed transparent substrate on a reflective layer.  Schnieper et al teaches that the first and/or second sides of the printed transparent substrate is covered with at least one transparent layer (21) and supported by a reflective layer (23, Figure 2b).  It would then have been obvious to one skilled in the art to apply the teachings of Schnieper et al to modify the security device of Power to include a transparent cover to protect the diffractive grating and to use a reflective layer to support the security device for the benefit of providing reflection view of the printed security device.  

With regard to claim 16, Power teaches that the substrate sheet (501, Figure 9) passing through the printer which prints the lines on the transparent substrate.  In light of Schnieper et al, a sheet of reflective layer (23, Figure 2b) and a transparent layer or sheet (21, Figure 2b) may be provided to support and cover the printed diffraction grating with the substrate to form the security device.  The security device may be formed on document such as passport book.  Although this reference does not teach explicitly that the reflective layer is a sheet of glossy paper or card, such modification would have been obvious to one skilled in the art, since documents such as passport typically includes glossy paper.  Furthermore, Power teaches that the security device may also be applied to credit card, (please see paragraph [0003]).  It is therefore within general level skill in the art to use either the glossy paper or card as the reflective layer.  
With regard to Claim 19, In light of Schnieper et al the diffractive grating may also be made of a reflective diffractive grating.  

Claims 7-10 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Power in view of patent issued to Lee (PN. 5,428,479) and the US patent application publication by Nitta et al (US 2020/0070506 A1).
The method for forming a security device taught by Power as described in claim 1 above has met all the limitations of the claims.  
storing the vector pattern cell in a memory in the printing apparatus.  This reference also does not teach to generate a first array comprising multiple instances of a first vector pattern cell. 
Lee in the same field of endeavor teaches a diffraction grating providing optically variable image may comprise a plurality of pixelated diffraction gratings each with a dimension of 0.125 m or 0.125 mm, (please see column 4, line 29).  It is within general level skilled in the art to make the diffraction grating as a pixelated diffraction grating or forming a vector pattern cell for the benefit of allowing array comprising multiple instances of the pixelated diffraction grating may be provided to form a desired diffraction grating pattern.  
Furthermore, it is typical in the art to make the printer computer-controlled as demonstrated by Nitta et al, wherein a 3D printer is controlled by computer so that pattern may be stored in a memory, (please see Figure 6).   It would then have been obvious to one skilled in the art to modify the printer of Power to allow it be controlled by a computer and with a memory to store the diffraction grating as the vector pattern cell or the pixelated diffraction grating for the benefit of generating and printing the array of multiple instances of the vector pattern cell according to the parallel lines.  
With regard to claims 8-9 and 22, In light of Lee, one skilled in the art would also be able to make the second set of image elements of Power as pixelated diffraction grating or a second vector pattern cell to generate a second array comprising multiple instances of the second vector pattern cells and printing the second set of the parallel limes in accordance with the second array.  
These references do not teach explicitly to either “applying transform to the first vector pattern cell to generate the second vector pattern cell” or “applying a transform to the first array 
With regard to claim 10, the scopes of the claim are unclear, in particularly it is not clear what considered being “at least two pixels”, which makes the claim cannot be examined further.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872